Filed 9/10/15 Southwest Guaranty Investors v. Breakfront CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


SOUTHWEST GUARANTY                                                   B255711
INVESTORS, LTD, et al.,
                                                                     (Los Angeles County
         Plaintiffs and Respondents,                                 Super. Ct. No. BS145018)

         v.

BREAKFRONT, LLC, et al.,

         Defendants and Appellants.



         APPEAL from an order of the Superior Court of Los Angeles County, Susan
Bryant-Deason, Judge. Reversed.
         Law Offices of Thomas J. Weiss, Thomas J. Weiss, Lindsay K. Seltzer for
Defendants and Appellants.
         Pepper Hamilton, Jeffery M. Goldman, Kevin A. Crisp for Plaintiffs and
Respondents.
                                ___________________________________
      In prior proceedings, a Texas trial court entered judgment in favor of Southwest
Guaranty Investors Ltd. and A. Kelly Williams (collectively Southwest) and against
Breakfront LLC, Golden Oak Partners, and Mark Slotkin (collectively Breakfront). Soon
after, the parties entered into a settlement agreement in which Southwest agreed, for
consideration, not to enforce the Texas judgment.
      Two years later, contending Breakfront breached the agreement, Southwest
applied for entry of the Texas judgment in California, which the Los Angeles Superior
Court granted pursuant to the Sister State and Foreign Money-Judgments Act (the Sister
State Act). (Code Civ. Proc., § 1710.10 et seq.) Breakfront moved to vacate the
California judgment, contending the Texas judgment had been discharged by an accord
and satisfaction. The trial court denied the motion. Breakfront appeals from the order
denying its motion to vacate the judgment.
      On July 27, 2015, after oral argument and submission of the matter, Southwest
apparently obtained a new judgment in Texas, one that supersedes the original judgment
and also, consequently, the California judgment based on it.1 That being the case, the
California judgment must be vacated.




      1
       We take judicial notice of the judgment in the matter of Breakfront, LLC, et al. v.
Southwest Guaranty Investors, Ltd. (81st/218th Judicial District, Atascosa County, TX,
2015, No. 14-04-0331-CVA).

                                             2
                                    DISPOSITION
      The order denying Breakfront’s motion to vacate the judgment entered pursuant to
the Sister State and Foreign Money – Judgments Act is reversed. The clerk of the
superior court is ordered to enter a new order vacating the judgment without prejudice to
Southwest applying for entry of a new California judgment. Both sides are to bear their
own costs on appeal.
      NOT TO BE PUBLISHED.




                                                       CHANEY, J.


We concur:



             ROTHSCHILD, P. J.



             MOOR, J.*




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3